Exhibit 10.1

February 23, 2006
EXECUTION COPY


Accelerated Share Repurchase Transaction


To:
Electronic Data Systems Corporation
5400 Legacy Drive
Plano, Texas 75024


From:
Credit Suisse, New York Branch
Eleven Madison Avenue
New York, NY 10010
 

--------------------------------------------------------------------------------

 

Dear Sirs:

 

This letter agreement (this "Confirmation") confirms the terms and conditions of
the accelerated share repurchase transaction (the "Transaction") entered into
between EDS ("Counterparty") and Credit Suisse, New York Branch ("CSNY") on the
Trade Date specified below pursuant to which Counterparty will purchase Shares
(as hereinafter defined) from CSNY on the terms set forth herein.  This
Confirmation constitutes a "Confirmation" under the Agreement specified below.

 

1.       The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the "Definitions") (as published by the International
Swaps and Derivatives Association, Inc.) are incorporated into this
Confirmation.  References herein to a "Transaction" shall be deemed to be
references to a "Share Forward Transaction" for purposes of the Definitions. 
This Confirmation evidences a complete binding agreement between Counterparty
and CSNY as to the terms of each Transaction to which this Confirmation and the
related Supplemental Confirmation relates.

 

          This Confirmation shall supplement, form a part of, and be subject to
an agreement (the "Agreement") in the form of the 1992 ISDA Master Agreement
(Multicurrency - Cross Border), as if, on the Trade Date hereof, CSNY and
Counterparty had executed that agreement (but without any Schedule other than
the provisions in Section 15 of this Confirmation).  In the event of any
inconsistency between the Definitions and the Agreement, the Definitions will
govern.  In the event of any inconsistency between this Confirmation, on the one
hand, and the Definitions or the Agreement, on the other hand, this Confirmation
will govern.

1

--------------------------------------------------------------------------------

 

2.     The following terms and conditions shall govern the Transaction:

General Terms:

 

Trade Date:

February 23, 2006.
 

 

Buyer:

Counterparty.
 

 

Seller:

CSNY.
 

 

Shares:

The common stock, par value $0.01 of Counterparty (sometimes also referred to as
the "Issuer").
 

 

Price Adjustment Period
Termination Date: 


December 15, 2006, subject to adjustment as provided in "Market Disruption
Event" below.
 

 

Price Adjustment Period:

The period commencing on and including the Trade Date and ending on but
excluding the Price Adjustment Period Termination Date.

                                                

Initial Settlement:

  Prepayment:  Applicable.
    Prepayment Amount: $400,000,000
    Fee:  0.125% of the Prepayment Amount
    Prepayment Date:  Counterparty will pay to CSNY the Prepayment Amount on the
Initial Share Delivery Date.
    Initial Share Price:   $26.61
    Number of Shares:  15,031,943
    Initial Share Delivery: CSNY shall deliver a number of shares equal to the
Number of Shares to Counterparty on the Initial Share Delivery Date in
accordance with Section 9.4 of the Definitions (with the Initial Share Delivery
Date deemed to be a "Settlement Date" for purposes of such Section 9.4), against
payment by Counterparty of the Prepayment Amount and the Fee.
    Initial Share Delivery
Date:   
The day that is three (3) Clearance System Business Days after the Trade Date.
    Exchange:  New York Stock Exchange

                          

 

2

--------------------------------------------------------------------------------

 

Price Adjustments:

  Payments: Notwithstanding anything to the contrary in the Definitions, on each
date, if any, during the Price Adjustment Period or the Cash Settlement Pricing
Period on which Counterparty pays an ordinary cash dividend to holders of
Shares, Counterparty shall pay to CSNY as a price adjustment an amount equal to
the product of (i) $0.05 and (ii) the number of Shares constituting CSNY's
theoretical net short position in relation to this Transaction, as determined by
the Calculation Agent, as of the opening of trading on the Exchange on the third
Scheduled Trading Day immediately preceding the record date for such ordinary
cash dividend.

Final Price Settlement:

  Net Share Settlement:

Subject to the "Cash Settlement" provisions hereof, and notwithstanding anything
to the contrary in the Definitions, (i) if the Net Share Amount is negative,
CSNY shall deliver to Counterparty the CSNY Share Delivery Amount, and (ii) if
the Net Share Amount is positive, Counterparty shall deliver to CSNY the
Counterparty Share Delivery Amount, in either case on the Settlement Date.
 

 

CSNY Share Delivery
Amount:  


A number of Shares, rounded down to the nearest whole Share, equal to the
absolute value of the Net Share Amount.
 

 

Counterparty Share

Delivery Amount: 

 


A number of Shares, rounded down to the nearest whole Share, equal to the Net
Share Amount, provided that in no event shall Counterparty be required to
deliver more than 30,000,000 Shares (as such number may be adjusted for stock
splits or similar events) or as otherwise agreed by the parties.
 

  Net Share Amount: 

The sum of the Daily Net Share Amounts for all Valuation Dates in the Price
Adjustment Period.
 

  Settlement Date:

The day that is three Exchange Business Days following the Price Adjustment
Period Termination Date.

                                           

                                                                     

  

3

--------------------------------------------------------------------------------

 

 

 

Daily Net Share Amount:

For each Valuation Date, a number of Shares (which may be positive or negative)
equal to (a) the Daily Difference for such Valuation Date divided by (b) the
Daily 10b-18 VWAP Price for such Valuation Date multiplied by (c) the Daily
Number of Shares for such Valuation Date.

 

 

Daily Difference:

For each Valuation Date, an amount (which may be positive or negative) equal to
(a) the Daily 10b-18 VWAP Price for such Valuation Date minus (b) the Initial
Share Price minus (c) the Daily Discount for such Valuation Date.

 

 

Daily 10b-18 VWAP
Price: 

 


For each Valuation Date, the 10b-18 volume-weighted average price per Share on
the Exchange on such day as published on Bloomberg Page "EDS <Equity> AQR SEC"
or any successor page thereto, plus $0.02.

 

 

Daily Discount:

For each Valuation Date, an amount, which may be negative, equal to the Daily
Forward Price minus the Initial Share Price.

 

 

Daily Forward Price:

(i) On the Trade Date, the Initial Share Price, and (ii) for each day
thereafter, an amount equal to (a) the Daily Forward Price on the previous day
multiplied by (b) 1 plus (the Overnight Fed Funds Rate minus 25 bps) divided by
365.

 

 

Overnight Fed Funds
Rate: 


For any day, the overnight federal funds rate published on Bloomberg Page FEDL01
or any successor page thereto.

 

 

Daily Number of
Shares:

 


For any Valuation Date, the number of Shares specified by Counterparty by notice
to CSNY no later than 8:00 a.m., New York City time, on such date, provided that
if Counterparty does not timely provide such notice for any Valuation Date, the
Daily Number of Shares for that date shall be 175,000.  Notwithstanding the
foregoing, (i) the aggregate of the Daily Number of Shares for all valuation
Dates shall not exceed the Number of Shares and (ii) the Daily Number of Shares
for the Final Valuation Date shall equal the Number of Shares minus the
aggregate of the Daily Number of Shares for all prior Valuation Dates.

 

 

Valuation Date: 

Any Scheduled Trading Day in the Price Adjustment Period or the Cash Settlement
Pricing Period, as the case may be, that is not a Valuation Disruption Day.

 


4

--------------------------------------------------------------------------------

 

 

Final Valuation Date:

The final day of the Price Adjustment Period

 

 

Valuation Disruption Day:

A Scheduled Trading Day designated as such pursuant to the provisions of Market
Disruption Event.

 

 

Market Disruption Event:

The definition of "Market Disruption Event" in Section 6.3(a) of the Definitions
is hereby amended by inserting the words "at any time on any Scheduled Trading
Day during the Price Adjustment Period or the Cash Settlement Pricing Period or"
after the word "material," in the third line thereof.

 

 

 

Notwithstanding anything to the contrary in the Definitions, for each Scheduled
Trading Day in the Price Adjustment Period or the Cash Settlement Pricing Period
(i) that is a Disrupted Day or a day designated as a Disrupted Day pursuant to
Section 5.6 or Section 7 hereof or (ii) on which CSNY or its affiliates
(collectively, "CS") reasonably determine that it would be appropriate, in light
of any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by CS), for CS to refrain from
purchasing Shares in connection with this Transaction or to purchase fewer than
the number of Shares that it would otherwise purchase in connection with this
Transaction on such day, CSNY may, by written notice to Counterparty at any time
on or prior to the Price Adjustment Period Termination Date or the final
Scheduled Trading Day of the Cash Settlement Pricing Period, as the case may be,
in its good faith sole discretion, elect to designate such day a Valuation
Disruption Day and extend the Price Adjustment Period or the Cash Settlement
Pricing Period, as applicable, and postpone the Price Adjustment Period
Termination Date by an additional Scheduled Trading Day.

 

 

Cash Settlement:

Counterparty may, in lieu of its obligation to deliver Shares in accordance with
the "Net Share Settlement" provisions hereof, by written notice to CSNY at any
time no later than the opening of trading on the fifth Scheduled Trading Day
prior to the Price Adjustment Period Termination Date, elect to pay to CSNY on
the Cash Settlement Date an amount in cash equal to the Cash Settlement Amount.

 

 

Cash Settlement Date:

The Exchange Business Day immediately following the last day of the Cash
Settlement Pricing Period.

                                                                       


5

--------------------------------------------------------------------------------

 

 

Cash Settlement Amount:

The Counterparty Share Delivery Amount multiplied by the arithmetic average of
the Daily 10b-18 VWAP Prices for each Valuation Date during the Cash Settlement
Pricing Period.

 

 

Cash Settlement Pricing
Period:

 

The number of Valuation Dates so specified by CSNY following receipt by CSNY of
the notice described in the Cash Settlement provision hereof, commencing on the
Scheduled Trading Day immediately following the Price Adjustment Period
Termination Date.

 

 

Calculation Agent:

CSNY.  The determinations and calculations of the Calculation Agent shall be
made in good faith and in a commercially reasonable manner

 

 

Credit Support Documents:

CSNY:                None

Counterparty:   None

 

 

Share Adjustments:

 

 

 

   Method of Adjustment:

Calculation Agent Adjustment

 

 

Extraordinary Events:

 

 

 

  Consequences of Merger Events:

 

 

  (a)   Share-for-Share:

Modified Calculation Agent Adjustment

 

 

  (b)   Share-for-Other:

Cancellation and Payment

 

 

  (c)   Share-for-Combined:

Component Adjustment

 

 

          Determining Party:

CSNY

 

 

  Tender Offer:

Applicable

 

 

  Consequences of Tender Offer:

 

 

  (a)   Share-for-Share:

Modified Calculation Agent Adjustment

 

 

  (b)   Share-for-Other: 

Cancellation and Payment

 

 

  (c)   Share-for-Combined:

Component Adjustment

 

 

6

--------------------------------------------------------------------------------

                             

 

          Determining Party:      

CSNY

 

 

  Nationalization, Insolvency

               or Delisting:  

 

Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Shares are not immediately re-listed, re-traded or re-quoted on any of the
New York Stock Exchange, the American Stock Exchange or The Nasdaq National
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange.

 

Additional Disruption Events:

 

(a)  Change-in-Law:

Applicable

  (b)  Insolvency Filing: Applicable

Determining Party:                                        CSNY

Additional Termination Event:

 It shall be an Additional Termination Event under the Agreement if at any time
prior to final settlement of this Transaction Counterparty (i) alters the amount
per share or frequency of its ordinary cash dividend on the Shares, or (ii)
declares any dividend other than an ordinary cash dividend on the Shares. In
either such case, this Transaction shall be the sole Affected Transaction and
Counterparty shall be the sole Affected Party.

             

     

 

Non-Reliance/Agreements and

Acknowledgments Regarding

Hedging Activities/Additional

  Acknowledgments: Applicable

 

 

CSNY's Contact Details
for Purpose of Giving
Notice:

 


Address for notices and communications to CSNY (other
than by facsimile)(for all purposes):

Credit Suisse, New York Branch

Eleven Madison Avenue

New York, NY 10010

Attn: Senior Legal Officer

Tel: (212) 538-4488

 

7

--------------------------------------------------------------------------------

                                            

 

 

   

Fax: (212) 325-4585

For payments and deliveries:

Attn: DSG Settlements Manager

Tel: (212) 538-9810

Fax: (212) 325-0275

For all other communications:

Attn: DSG Equities Documentation Manager

Tel: (212) 538-4437

Fax: (212) 325-8719

 

 

Counterparty's Contact

Details for Purpose of

Giving Notice:



To be provided by Counterparty

                                   

3.        Certain Agreements of the Parties:

3.1     Each party acknowledges that if Counterparty (i) shall owe CSNY any
amount pursuant to Section 12.7 or 12.9 of the Definitions (except in the event
of a Nationalization, a Merger Event in which the merger consideration to be
paid to holders of  Shares consists solely of cash, or an Insolvency) or
pursuant to Section 6 of the Agreement, or (ii) shall incur any costs in
connection with this Section 3 or Annex A hereof (in either case, a "Payment
Obligation"), Counterparty may elect to satisfy such Payment Obligation by
delivering to CSNY Shares (or, in the case of a Merger Event, any other property
included in the merger consideration to be paid to holders of Shares ("Alternate
Termination Property")), provided that in the case of a Merger Event in which
such merger consideration consists in part of cash, Counterparty shall deliver
to CSNY as part of the Alternate Termination Property an amount of cash that
represents a percentage of the total Value (defined below) of the Alternate
Termination Property delivered to CSNY pursuant to this paragraph at least equal
to the percentage that the cash portion of the merger consideration received by
a holder of one Share represents of the total Value (as determined by the
Calculation Agent) of the merger consideration received by a holder of one
Share, assuming for purposes of this calculation that such holder elected to
receive the maximum possible amount of cash as consideration in such Merger
Event) in lieu of all or any portion of the cash otherwise deliverable.  Such
election by Counterparty shall be made by Counterparty and communicated to CSNY
on (or before) either the Merger Date, the Tender Offer Date or the date of the
occurrence of the Insolvency, Delisting or the Early Termination Date (as the
case might be).  If Counterparty fails to communicate such election to CSNY by
that time it shall be deemed that Counterparty did not make such election and
the terms of Section 12.7 or 12.9 of the Definitions or of Section 6 of the
Agreement, as the case might be, will apply.  For purposes of this paragraph,
"Value" shall mean (i) in the case of cash, the amount thereof or (ii) in the
case of Shares or other property, the value thereof to CSNY as determined by the
Calculation Agent in a commercially reasonable manner.
 

8

--------------------------------------------------------------------------------

3.2      Notwithstanding anything to the contrary in this Confirmation, the
Counterparty acknowledges and agrees that, on any day, to the extent (but only
to the extent) that transactions in Shares (or any other class of voting
securities of Counterparty) would result in the ultimate parent entity of CSNY
directly or indirectly beneficially owning  (as such term is defined for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) at any time on such day in excess of 9.0% of the
outstanding Shares or any other class of voting securities of Counterparty, (a)
CSNY shall not be obligated to deliver or receive any Shares to or from the
Counterparty, (b) the Counterparty shall not be entitled to receive any Shares
from CSNY on such day, and (c) any purported receipt or delivery of Shares shall
be void and have no effect.

           If, on any day, any delivery or receipt of Shares by CSNY is not
made, in whole or in part, as a result of this provision, the respective
obligations of Counterparty and CSNY to make or accept such receipt or delivery
shall not be extinguished and such receipt or delivery shall be effected over
time as promptly as practicable after CSNY determines, in a commercially
reasonable manner, that such receipt or delivery would not result in its
ultimate parent entity directly or indirectly beneficially owning in excess of
9.0% of the outstanding Shares or any other class of voting securities of
Counterparty.

3.3      Notwithstanding Section 9.11 of the Definitions, but subject to the
last paragraph of this Section 3.3, the parties acknowledge that Shares
delivered as part of the Counterparty Share Delivery Amount or pursuant to this
Section 3 may be Unregistered Shares.  For the purposes hereof, "Unregistered
Shares" means Shares that have not been registered pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
"Securities Act") or any state securities laws ("Blue Sky Laws") and that cannot
be sold, transferred, pledged or otherwise disposed of without registration
under the Securities Act or under applicable Blue Sky Laws unless such sale,
transfer, pledge or other disposition is made in a transaction exempt from or
not subject to registration thereunder.

           Upon request by CS, Counterparty agrees to promptly remove, or cause
to be removed, any legends referring to any transfer restrictions from such
Unregistered Shares upon delivery by CS to Counterparty of a seller's
representation letter in the form customarily delivered by CS in connection with
resales of restricted securities pursuant to Rule 144 under the Securities Act,
each without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by CS.

           Notwithstanding anything to the contrary in this Confirmation, any
delivery of Shares by Counterparty except the Counterparty Share Delivery Amount
shall comply with the terms of Annex A hereof.

4.        Additional Agreements of the Parties:

4.1      For the avoidance of doubt, the last sentence of the first paragraph of
6(e) of the Agreement shall not apply with respect to this Transaction.

 

9

--------------------------------------------------------------------------------

 

4.2      CSNY agrees that in the event of the Bankruptcy of Counterparty, CSNY
shall not have rights or assert a claim that is senior in priority to the rights
and claims available to the shareholders of the common stock of Counterparty;
provided, however, that nothing herein shall limit or shall be deemed to limit
CSNY's right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to this Transaction; and provided
further that in pursuing a claim against Counterparty in the event of a
bankruptcy, insolvency or dissolution with respect to Counterparty, CSNY's
rights hereunder shall rank on a parity with the rights of a holder of Shares
enforcing similar rights under a contract involving Shares.

4.3     The parties acknowledge that this Transaction is not secured by any
collateral that would otherwise secure the obligations of Counterparty
hereunder.

4.4     The parties intend for the Transaction hereunder to be a "securities
contract" and a "swap agreement" as defined in the Bankruptcy Code (Title 11 of
the United States Code) (the "Bankruptcy Code") and a "qualified financial
contract" as defined in the Federal Deposit Insurance Act ("FDIA"), and for the
parties hereto to be entitled to the protections afforded by, among other
Sections, Sections 362(b)(6), 555, 560 and 561 of the Bankruptcy Code and
Section 11(e)(8) of the FDIA, as applicable.

5.        Rule 10b-18:

5.1      Any purchases or sales of Shares by CS will be conducted independently
of Counterparty.  The timing of any CS purchases or sales of Shares, the number
of Shares thus purchased or sold on any day, the price paid or received per
Share for any CS purchases or sales of Shares and the manner in which any CS
purchases or sales of Shares are made, including without limitation whether such
CS purchases or sales are made on any securities exchange or privately, shall be
within the sole discretion of CS.

5.2     CS shall effect any purchases of Shares in connection with this
Transaction in a manner that would, if CS were Counterparty or an "affiliated
purchaser" (as such term is defined under Rule 10b-18 ("Rule 10b-18") under the
Exchange Act) of Counterparty, be subject to the safe harbor provided by Rule
10b-18(b).

5.3     From the date hereof to the Price Adjustment Period Termination Date and
on any day during the Cash Settlement Pricing Period, Counterparty will effect
all of its purchase transactions in Shares through Credit Suisse Securities
(USA) LLC, unless Counterparty notifies CSNY by telephone, prior to 8:00 a.m.,
New York City time, that Counterparty intends to make purchases through another
financial firm on that day, in which case the number of Shares to be purchased
by CS on such day shall be zero.

5.4     Upon request by CSNY, Counterparty shall, at least one day prior to the
first day of the Price Adjustment Period, notify CSNY of the total number of
Shares purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week
block exception contained in Rule 10b-18(b)(4) by or for Counterparty or any of
its affiliated purchasers during each of the four calendar weeks preceding the
first day of the Price Adjustment Period and during the calendar week in which
the first day of the Price Adjustment Period occurs ("Rule 10b-18 purchase",
"blocks" and "affiliated purchaser" each being used as defined in Rule 10b-18).

 

10

--------------------------------------------------------------------------------

5.5      Neither Counterparty nor any of its affiliates shall take any action
that would cause any CS purchases of Shares in connection with this Transaction
not to meet the requirements of the safe harbor provided by Rule 10b-18 under
the Exchange Act if such purchases were made by Counterparty.  Without limiting
the foregoing, Counterparty shall not designate a Daily Number of Shares for any
Valuation Date in excess of the Number of Shares it would be permitted to
purchase on such date pursuant to the safe harbor in Rule 10b-18(b) (taking into
account any other purchases by Counterparty or its "affiliated purchasers" (as
defined in Rule 10b-18) on such day).

5.6      Notwithstanding anything to the contrary herein or in the Definitions,
to the extent that an Announcement Date for a potential Merger Transaction
occurs during the Price Adjustment Period:

(a)   Promptly after request from CSNY, Counterparty shall provide CSNY with
written notice specifying (i) Counterparty's average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months immediately
preceding the Announcement Date that were not effected through CS, and (ii) the
number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) for the
three full months preceding the Announcement Date.  Such written notice shall be
deemed to be a certification by Counterparty to CSNY that such information is
true and correct.  Counterparty understands that CSNY will use this information
in calculating the trading volume for purposes of Rule 10b-18; and

(b)  CSNY may in its good faith sole discretion, if it determines the resulting
reduction in permissible volume of Rule 10b-18 purchases to be material,
designate one or more Scheduled Trading Days in the period from and including
the public announcement thereof to and including the earlier of the completion
of such transaction or the completion of the vote by target shareholders to be
Disrupted Days and extend the Price Adjustment Period Termination Date by the
number of Disrupted Days so designated.

For the avoidance of doubt, "Merger Transaction" in this Section 5.6 means any
merger, acquisition or similar transaction involving a recapitalization as
contemplated by Rule 10b-18(a)(13)(iv).

11

--------------------------------------------------------------------------------

 

6.        Indemnification and Contribution:

6.1      Indemnification by Counterparty:

Counterparty agrees to indemnify and hold harmless CSNY, its affiliates, their
respective directors, officers, employees, agents, advisors, brokers and
representatives and each person who controls CSNY or its affiliates within the
meaning of either the Securities Act or the Exchange Act against, and
Counterparty agrees that no indemnified party shall have any liability to
Counterparty or any of its affiliates, officers, directors, or employees for,
any losses, claims, damages, liabilities (whether direct or indirect, in
contract, tort or otherwise) or expenses, joint or several, to which any
indemnified party may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, damages, liabilities or expenses (or
actions, claims, investigations or proceedings in respect thereof, whether
commenced or threatened) (i) arise out of or relate to (A) actions or failures
to act by Counterparty or (B) actions or failures to act by an indemnified party
with the consent of or upon the direction of Counterparty or (ii) otherwise
directly arise out of or directly relate to the Transaction or any related
transactions. Counterparty will not be liable under this Section 6.1 to the
extent that any loss, claim, damage, liability or expense is found in a final
and nonappealable judgment by a court to have resulted primarily from the
negligence or willful misconduct of CSNY, or from any breach by CS of the
agreements relating to the Transaction or any related transactions. Counterparty
agrees to reimburse promptly each such indemnified party for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damages, liability, expense or action.  This
indemnity agreement will be in addition to any liability which Counterparty may
otherwise have.

6.2      Contribution:

           If the indemnification provided for above is unavailable to any
indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to herein, then Counterparty, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses, in such proportion as is appropriate to reflect not only the relative
fault of Counterparty on the one hand and of CSNY on the other in connection
with the statements or omissions which resulted in such losses, claims, damages,
expenses or liabilities, but also any other relevant equitable considerations. 
The relative fault of Counterparty on the one hand and CSNY on the other shall
be determined by reference to, among other considerations, whether the
misstatement or alleged misstatement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by
Counterparty or by CSNY and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim.  The parties
agree that it would not be just and equitable if contribution pursuant to this
Section 6.2 were determined by a method of allocation that does not take account
of the equitable considerations referred to in this paragraph.  No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

12

--------------------------------------------------------------------------------

 

7.        Distribution Event:

           Counterparty represents that it is not engaged as of the Trade Date
in a distribution, as such term is used in Regulation M under the Exchange Act
(a "Distribution").  On any day prior to the second Scheduled Trading Day
immediately following the last day of the later of the Price Adjustment Period
or the Cash Settlement Pricing Period, as the case may be, neither Counterparty
nor any of its affiliates or agents shall make a distribution (as defined in
Regulation M) of Shares, or any security for which the Shares are a reference
security (as defined in Regulation M) that would, in the view of CSNY, preclude
Counterparty from purchasing Shares or cause any such purchases to violate any
law, rule or regulation. 

           If, notwithstanding the provisions of this Section 7, a Distribution
occurs, then Counterparty agrees that it will provide to CSNY at least one
Scheduled Trading Day's notice of such Distribution and will use its reasonable
efforts to cause such Distribution to be completed or otherwise terminated as
soon as reasonably practicable given the circumstances of the Distribution, it
being understood that it is fully within Counterparty's discretion to undertake
transactions pursuant to Regulation M. 

           Each  Scheduled Trading Day during the continuance of such
Distribution shall be designated a  Valuation Disruption Day..  CS shall not
purchase any Shares relating to this Transaction on any day during the
continuance of such Distribution.

8.       Additional Representations and Warranties of Counterparty:

8.1     Counterparty hereby represents and warrants to CSNY that:

(a)      It has entered into this Transaction

(i)          in connection with a duly authorized Share repurchase program
publicly announced on the 21st of February, 2006; and

                (ii)        solely for the purposes to be stated in such public
disclosures.

(b)      As of the Trade Date, each Valuation Date during the Price Adjustment
Period and the date, if any, as of which Counterparty elects that "Cash
Settlement" shall apply, it has complied with all applicable law, rules and
regulations in connection with disclosure of all material information with
respect to its business, operations or condition (financial or otherwise), and
has timely filed such disclosure as required.  As of the date hereof,  and as of
each day until its obligations under this Transaction are satisfied, it can
purchase, in aggregate, the Number of Shares in compliance with applicable law. 
For the avoidance of doubt, the parties hereto agree that nothing in the
preceding sentence is intended to be inconsistent with the Counterparty
refraining from trading at times when it considers itself to be in possession of
material nonpublic information regarding its shares.

 

13

--------------------------------------------------------------------------------

(c)      As of the Trade Date, each Valuation Date during the Price Adjustment
Period and the date, if any, as of which Counterparty elects that "Cash
Settlement" shall apply, all reports and other documents filed by Counterparty
with the Securities and Exchange Commission pursuant to the Exchange Act, when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.  As of the Trade Date and the date, if any, as of which
Counterparty elects that "Cash Settlement" shall apply, Counterparty is not in
possession of any material nonpublic information regarding the Counterparty or
the Shares.

(d)      Any purchases made by CS during the Price Adjustment Period or the Cash
Settlement Pricing Period will be made by CS as principal (and not as an agent
of Counterparty) and will be proprietary in nature and not for the benefit or
pursuant to the direction of Counterparty.  Without limiting the generality of
the foregoing, during the Price Adjustment Period and the Cash Settlement
Pricing Period, the parties agree that they will not communicate in any way
regarding CS's purchases, except that the foregoing shall not affect
Counterparty's ability to designate the Daily Number of Shares as provided
herein.  The parties further agree that during the Price Adjustment Period and
the Cash Settlement Pricing Period, Counterparty and its agents or
representatives shall not have, and shall not attempt to exert, any influence
over how, when or whether CS effects purchases of Shares, except that the
foregoing shall not affect Counterparty's ability to designate the Daily Number
of Shares as provided herein.

(e)      Counterparty is, and shall be as of the date of any payment or delivery
by Counterparty hereunder, solvent and able to pay its debts as they come due,
with assets having a fair value greater than liabilities and with capital
sufficient to carry on the businesses in which it engages.

8.2      In addition, Counterparty hereby represents and warrants that, as of
the Trade Date and each Valuation Date during the Price Adjustment Period, it is
not prohibited by law, contract or otherwise from purchasing Shares in a number
equal to the Daily Number of Shares for such date.

9.        Additional Covenants of Counterparty:

           Counterparty shall not at any time prior to the termination of this
Transaction communicate, directly or indirectly, any material nonpublic
information concerning itself or the Shares or purchases or sales of Shares by
CS to any Relevant CSNY Personnel.  For purposes hereof, "Relevant CSNY
Personnel" means any employee of CS, except employees that CSNY has notified
Counterparty in writing are not Relevant CSNY Personnel.


14

--------------------------------------------------------------------------------

 

10.     U.S. Private Placement Representations:

           As this Transaction constitutes, or may constitute, the sale by each
party to the other of a security or securities (as defined in the Securities
Act), in addition to the representations contained in Section 3 of the
Agreement, each party hereby represents to the other, in accordance with Section
3 of the Agreement, as follows:

           (a)            Such party is acquiring such securities for its own
account as principal, for investment purposes only, and not with a view to, or
for, resale, distribution or fractionalisation thereof, in whole or in part, in
a manner that would violate the Securities Act, and no other person has a direct
or indirect beneficial interest in any such securities acquired by such party;

           (b)           Such party represents and warrants that it qualifies as
an "eligible contract participant" as that term is defined in the U.S. Commodity
Exchange Act, as amended, and is a "qualified investor" as that term is defined
in the Exchange Act;

           (c)            Such party represents and warrants that it is not an
"investment company" as that term is defined in the Investment Company Act of
1940, as amended;

(d)           Such party understands that the offer and sale by the other party
of such securities are intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof.  In furtherance thereof, such
party  represents and warrants that (i) it has the financial ability to bear the
economic risk of its investment and has adequate means of providing for its
current needs and other contingencies, (ii) it is experienced in investing in
options and similar instruments and has determined that such securities are a
suitable investment for it, (iii) it is an institution that qualifies as an
"accredited investor" as that term is defined in Regulation D under the
Securities Act; and

           (e)            Such party has been given the opportunity to ask
questions of, and receive answers from, the other party concerning the terms and
conditions of such securities and concerning the financial condition and
business operations of the other party and has been given the opportunity to
obtain such additional information necessary in order for such party to evaluate
the merits and risks of purchase of such securities to the extent the other
party possesses such information or can acquire it without unreasonable effort
or expense.

           Each party hereby acknowledges that it understands and agrees that
disposition of any such securities is restricted under the Agreement, the
Securities Act and state securities laws.  For example, such Securities have not
been registered under the Securities Act or under the securities laws of certain
states and, therefore, cannot be resold, pledged, assigned or otherwise disposed
of unless they have been registered under the Securities Act and under the
applicable laws of such states or an exemption from such registration is
available.

15

--------------------------------------------------------------------------------

11.      Representations and Warranties of CSNY:     

           CSNY will, at the Initial Share Delivery Date, have valid and
marketable title to, and the free and unqualified right to transfer title to,
the Number of Shares to be sold by CSNY pursuant to Section 2 hereof, free and
clear of any security interest, mortgage, pledge, lien, charge, claim, equity or
encumbrance of any kind.  Upon delivery of such Shares by CSNY, unless an act of
the Counterparty shall prevent it, Counterparty will acquire valid and
marketable title to such Shares free and clear of any security interest,
mortgage, pledge, lien, charge, claim, equity or encumbrance of any kind.

           CSNY hereby represents and warrants to Counterparty that, for U.S.
federal income tax purposes:  (a) it is the beneficial owner of each payment
received or to be received under this Confirmation; (b) it is a U.S. branch
described in United States Treasury Regulation Section 1.1441-1(b)(2)(iv)(A);
and (c) Credit Suisse Securities (USA) LLC is an entity that is disregarded as
separate from its owner, Credit Suisse (USA), Inc., which is a "United States
person" as defined in Section 7701(a)(30) of the Internal Revenue Code.   Any
successor entity to CSNY or Credit Suisse Securities (USA) LLC shall make such
representations and provide such documents as are necessary to ensure that any
payments made pursuant to this transaction are free of U.S. withholding tax.

           With respect to the Counterparty Share Delivery Amount, neither CSNY
or any of its affiliates will sell any Shares short in the market.

12.      Transfer:

           Notwithstanding anything to the contrary in the Agreement, CSNY may
assign or transfer its rights or obligations under this Transaction, in whole or
in part, to any of its affiliates without the prior written consent of
Counterparty, provided that the senior unsecured debt rating ("Credit Rating")
of such affiliate (or any guarantor of its obligations under the transferred
Transaction) is equal to or greater than the Credit Rating of CSNY, as specified
by S&P & Moody's, at the time of such assignment or transfer and provided
further that Counterparty shall not incur any additional costs, expenses or
other economic loss (including any costs or expenses relating to any additional
withholding) as a result of any such assignment or transfer.

13.      Account Details:

           Payments to CSNY:                         To be advised

           Payments to Counterparty:            To be advised

14.      Governing Law; Waiver of Jury Trial:

14.1

The Agreement and this Confirmation, and all disputes arising out of or in
connection with the Agreement and this Confirmation or the subject matter
hereof, will be governed by and construed in accordance with the laws of the
State of New York without reference to choice of law doctrine and each party
hereby submits to the non-exclusive jurisdiction of the Courts of the State of
New York or the U.S. federal courts in each case located in the Borough of
Manhattan in New York City.

       
 

16

--------------------------------------------------------------------------------

 

14.2

CSNY and Counterparty hereby irrevocably waive any and all right to trial by
jury in any legal proceeding arising out of or related to the Agreement, this
Confirmation or the Transaction contemplated hereby.

15.      Tax Disclosure:

Notwithstanding any provision in this Confirmation, in connection with Section
1.6011-4 of the Treasury Regulations, the parties hereby agree that each party
(and each employee, representative, or other agent of such party) may disclose
to any and all persons, without limitation of any kind, the U.S. tax treatment
and U.S. tax structure of the Transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.  The previous sentence shall not be construed
to constitute a waiver of any attorney-client privilege.  If a state or other
jurisdiction adopts provisions that are similar or analogous to those in Section
6011 of the Internal Revenue Code of 1986, as amended, or the regulations
thereunder, the authorization to disclose also shall apply to any transaction
within the scope of this engagement that is subject to such provisions of that
state or other jurisdiction. 

(b)  Counterparty may disclose (without prior notification to, or approval or
consent by, CSNY), to any taxing authority and/or to Counterparty's
representatives, outside counsel and advisors, any information that is required
to be disclosed in connection with Counterparty's tax filings, reports, claims,
audits, and litigation.    

16.   Additional Elections: 

(a)       The Termination Currency shall be U.S. dollars.

           (b)       For purposes of Section 6(e) of the Agreement, Second
Method and Loss shall apply.

           (c)      The "Cross-Default" provisions of Section 5(a)(vi) of the
Agreement shall apply to CSNY and Counterparty.  "Specified Entity" for purposes
of Section 5(a)(vi) of the Agreement shall mean all Affiliates.  The "Threshold
Amount" shall be shall be $ 100,000,000 with respect to CSNY and shall be $
$100,000,000 with respect to the Counterparty.  Instead of the definition in
Section 14 of the Agreement, "Specified Indebtedness" shall mean any obligation
(whether present or future, contingent or otherwise, as principal or surety or
otherwise) (a) in respect of borrowed money, and/or (b) in respect of any
Specified Transaction (except that, for this purpose only, the words "and any
other entity" shall be substituted for the words "and the other party to this
Agreement (or any Credit Support Provider of such other party or any applicable
Specified Entity of such other party)" where they appear in the definition of
Specified Transaction).

 

17

--------------------------------------------------------------------------------

 

            (d)      The "Credit Event Upon Merger" provisions of Section
5(b)(iv) of the ISDA Master Agreement shall apply to CSNY and Counterparty.

            (e)       The "Automatic Early Termination" provision of Section
6(a) of the ISDA Master Agreement will not apply to CSNY and will not apply to
Counterparty.




 

 

18

--------------------------------------------------------------------------------


           Please confirm that the foregoing correctly sets forth the terms of
our agreement by signing and returning to us a copy of this Confirmation.

 

Yours sincerely,

 

CREDIT SUISSE,

NEW YORK BRANCH

 

                                                                          

By:     /S/ SEAN BRADY                                                   

Name:  Sean Brady  

Title:  Managing Director 

 

Agreed to as of the date first above written.

 

ELECTRONIC DATA SYSTEMS CORPORATION

 

 

By:         /S/ RONALD P. VARGO                       

Name:  Ronald P. Vargo

Title:    Vice President and Treasurer

 

 

                                               

19

--------------------------------------------------------------------------------

 

ANNEX A

Share Delivery Conditions

1.         This Annex A applies to the delivery of Shares by Counterparty other
than the Counterparty Share Delivery Amount.

Counterparty may only deliver Shares if:

(a)        a registration statement covering public resale of such Shares by
CSNY (the "Registration Statement") shall have been filed with, and declared
effective by, the Securities and Exchange Commission under the Securities Act on
or prior to the Price Adjustment Period Termination Date (or, with respect to
Shares delivered pursuant to Section 3 of the Confirmation, the Merger Date, the
Tender Offer Date or the date of the occurrence of the Insolvency, Delisting or
the Early Termination Date (as the case might be)) (the "Registration Date"),
and no stop order shall be in effect with respect to the Registration Statement;
a printed prospectus relating to the Shares (including any prospectus supplement
thereto, the "Prospectus") shall have been delivered to CSNY, in such quantities
as CSNY shall reasonably have requested, on or prior to the Registration Date;

(b)        the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to CSNY;

(c)        as of or prior to the Registration Date, CSNY and its agents shall
have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities and the results of such investigation are
satisfactory to CSNY, in its discretion; and

(d)        as of the Registration Date, an agreement (the "Underwriting
Agreement") shall have been entered into with CSNY in connection with the public
resale of the Shares by CSNY substantially similar to underwriting agreements
customary for underwritten offerings of equity securities, in form and substance
satisfactory to CSNY, which Underwriting Agreement shall include, without
limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, CSNY and its affiliates.

2.         If Counterparty is unable to comply with any of the terms of
paragraph 1 above Counterparty shall either:

(a)        deliver a number of Unregistered Shares equal to (x) the Cash
Settlement Amount (calculated based on the average Daily 10b-18 VWAP Price for
one or more Scheduled Trading Days as determined by CSNY) or other applicable
amount to be paid by delivery of Shares by Counterparty under the Confirmation
divided by (y) the price per Unregistered Share that CS is able to secure from
buyers by commercially reasonable efforts, provided that (i) all such
Unregistered Shares shall be delivered to CSNY (or any affiliate of CSNY
designated by CSNY) pursuant to the exemption from the registration requirements
of the Securities Act provided by Section 4(2) thereof; (ii) as of or prior to
the Registration Date, CSNY and any potential purchaser of any such shares from
CSNY (or any affiliate of CSNY designated by CSNY) identified by CSNY shall have
been afforded a commercially reasonable opportunity to conduct

 

--------------------------------------------------------------------------------

 

a due diligence investigation with respect to Counterparty customary in scope
for private placements of equity securities (including, without limitation, the
right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them); and (iii) as of the Registration Date, an agreement (a
"Private Placement Agreement") shall have been entered into between Counterparty
and CSNY (or any affiliate of CSNY designated by CSNY) in connection with the
private placement of such shares by Counterparty to CSNY (or any such affiliate)
and the private resale of such shares by CSNY (or any such affiliate),
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance commercially
reasonably satisfactory to CSNY, which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating to the indemnification
of, and contribution in connection with the liability of, CSNY and its
affiliates, and shall provide for the payment by Counterparty of all fees and
expenses in connection with such resale, including all fees and expenses of
counsel for CSNY, and shall contain representations, warranties and agreements
of Counterparty reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales; or

(b)        elect that Cash Settlement shall apply in lieu of Net Share
Settlement, provided that CSNY shall in its reasonable discretion determine the
commencement date of the Cash Settlement Pricing Period to account for
Counterparty's failure to elect Cash Settlement in accordance with the terms of
the Transaction, or, if applicable, pay in cash the amount that would have been
owed but for the application of Section 3 of the Confirmation.

3.         Counterparty acknowledges that any Unregistered Shares sold pursuant
hereto may be sold at prices that are less than the prices that might otherwise
be available if such Shares were to be sold pursuant to a registered public
offering or at prices observed in the secondary market.

 

 